Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 41, 45, 60, 76-81, and 83-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The examiner has reviewed the specification and the paragraphs and examples cited by applicants and has not found adequate support for the claimed subject matter.  Regarding claims 41 and 79, the examiner has not found support for the claimed polyurethane composition or the language pertaining to the rate of degradation of the composition for the full scope of the composition.  In the absence of a broad or encompassing disclosure with respect to the claimed degradation characteristic, the disclosure with respect to the cited examples and paragraphs is sufficient to provide support only for a composition and characteristic of the same scope as set forth within the cited examples and paragraphs.  The cited examples fail to support the polyol reactants unlimited with respect to molecular weight or species (in the case of claim 79, since polyether glycol encompasses any polyether diol reactant) or molar ratios.  With respect to claim 41, the examples fail to support a ratio of 2:1: at least 10, because the ratio allows for unlimited polyisocyanate.  With respect to claims 79, the examples fail to support a ratio of 4:1: at least 10, because cited Example 5 fails to support a ratio having an unlimited polyisocyanate component.  
3.	The examiner has considered applicants’ response; however, the rejection has been maintained for the following reasons.  Firstly, despite applicants’ argument concerning the excess of isocyanate, it is unclear how the disclosure or examples support “at least 10”, as this language pertains to the examples that are related to the claimed degradation rates.  The examiner calculates a ratio of 4:1:20.2 for Example 5 and 2:1:10.1 for Example 6.  These values within the examples do not provide support for the claimed ratios.  While applicants have focused on the examiner’s “unlimited” language, which remains valid, applicants have not provided any convincing rationale as to how the claimed ratio is actually supported by the disclosure, as originally filed, for embodiment that pertain to the claimed degradation rates.  Secondly, applicants have not addressed the lack of support for the scope of other limitations of the claims that are outside of the scope of the relied upon examples.  Note underlined text within paragraph 3, above.   
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765